            Case 3:18-cr-03070-JLS Document 71 Filed 09/18/19 PageID.363 Page 1 of 5


                     'Rev. 1/19) Judgment in a Criminal Case


                                           UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                 UNITED STATES OF AMERICA                                     AMENDED JUDGMENT IN A CRIMINAL CASE
                                      v.                                      (For Offenses Committed On or After November I, 1987)
              LUKE CHRISTOPHER ZOUVAS (1)
                                                                                 Case Number: 3:18-CR-03070-JLS

                                                                              Edward P Swan, Jr.
                                                                              Defendant's Attorney
USM Number                            71401-298
 IZ] Correction of Sentence for Clerial Mistake (Fed. R. Crim. P, 36)
THE DEFENDANT:
 ~    pleaded guilty to count(s)              1 of the Indictment                                                                                        _,.
                                                                                                                       !   \··f,f\ U '•> I_.   I••'_-'         · _ , ...
                                                                                                               so1.nl-1/1-1r-i ,Ji::1 n:j1_: i u1- c,~1:11-0~1N1_A
D     was found guilty on count(s)                                                                             8
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense s):

                                                                                                                             SEP I 8 2019
Title and Section/ Nature of Offense                                                                                                              Count
18: !956(a)(3)(B); 18:982(a)(l) and 982(b) - Money Laundering
                                                                                                             CLERK US DISTRICT COURT
                                                                                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                          BY                                                    DEPUTY



     The defendant is sentenced as provided in pages 2 through                          6            of this judgment.
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
D     The defendant has been found not guilty on count(s)

~     Count(s)         2 through 8                                      are         dismissed on the motion of the United States.

~     Assessment: $100.00 imposed


D     JVTA Assessment*:$

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
D No fine--           - ~ Forfeiture pursuant to order filed             3/5/2019                     , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney forthis dislrict within 30 days of any
change of name,-residence, or-mailing-address until all fines, restitution,-costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                              June 14, 2012
                                                                              uate or ~npusmon ~ e


                                                                               ON. JANIS L. SAMMARTINO
                                                                              UNITED STATES DISTRICT JUDGE
            Case 3:18-cr-03070-JLS Document 71 Filed 09/18/19 PageID.364 Page 2 of 5



      ,45B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                  LUKE CHRJSTOPHER ZOUVAS(!)                                             Judgment - Page 2 of 5
CASE NUMBER:                3: l 8-CR-03 070-JLS

                                                   IMPRISONMENT
Toe defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
8 months




•       Sentence imposed pursuant to Title 8 USC Section 1326(b).
IZl     The court makes the following recommendations to the Bureau of Prisons:
           1. Incarceration at CI Taft to accommodate family visits




•       The defendant is remanded to the custody of the United States Marshal.

•       The defendant must surrender to the United States Marshal for this district:
                                                                      - .
        •   at --"-'---'-=-----A.M.                       on _ _:..._,_...>.<._...;;~--=~:......c•_...1_ _ _ _ _ _ _ _ __
        •     as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
        Prisons:
        IZl   on or before September 13, 2019 before 12:00 PM
        D     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

                      l.....to_l~2~o~/~9__ to ~D---','t:2'---F_.'-··- - - -
        Defendant delivered on
                                 -·9'-'--.


at -~/~/~-'-·~--l~-----, with a certified copy of this judgment.

                                                     J'~vefl        J'Wfo1Lc/
                                                                UNITED STATES MARSHAL



                                       By
                                                      ~   DEPUTY UNITED STATES MARSHAL



                                                                                                  3:18-CR-03070-JLS
               Case 3:18-cr-03070-JLS Document 71 Filed 09/18/19 PageID.365 Page 3 of 5


          .,SB (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               LUKE CHRISTOPHER ZOUVAS (1)                                                  Judgment - Page 3 of 5
     CASE NUMBER:             3: l 8-CR-03070-JLS

                                                 SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 3 years

                                              MANDATORY CONDITIONS
l.    The defendant must not commit another federal, state or local crime.
2.    The defendant must not unlawfully possess a controlled substance.
3.    The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
      controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
      two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
     than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           •  The above drug testing condition is suspended, based on the court's determination that the defendant poses a Jow
              risk offutore substance abuse. (check if applicable)
4.   •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence ofrestitntion. (check if applicable)
5.   •  The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   •  The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or ariy state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   •  The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                          3:18-CR-03070-JLS
            Case 3:18-cr-03070-JLS Document 71 Filed 09/18/19 PageID.366 Page 4 of 5


        ,,:5B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:                  LUKE CHRISTOPHER ZOUVAS (1)                                                           Judgment - Page 4 of 5
  CASE NUMBER:                 3: 18-CR-03070-JLS

                                       STANDARD CONDITIONS OF SUPERVISION
As part ofthe defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

 I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
    hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
    office or within a different time frame.                                                                          ·

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
    as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer trnthfully the questions asked by their probation officer.

5. The defendant most live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. ff notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the .probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendaut must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full-
   time employment, unless the probation officer excuses the defendaut from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. lfnotifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not conununicate or interact witl1 someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement_officer, _the defendant must notify the pr_obation offi_cer within72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that vvas designed, or was lllodified for, the specific purpose of causing bodily injury or deathto another person such···
    as nuncliakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

I 3. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                     3 :I 8-CR-03070-JLS
'    '         Case 3:18-cr-03070-JLS Document 71 Filed 09/18/19 PageID.367 Page 5 of 5

                (   ___ ..,._._..,,...,.-vvv,vv ...........

     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

         DEFENDANT:                  LUKE CHRISTOPHER ZOUVAS {I)                                    Judgment - Page 5 of 5
         CASE NUMBER:                3:!8-CR-03070-JLS

                                                   SPECIAL CONDITIONS OF SUPERVISION


           1. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
               directed by the probation officer. Allow for reciprocal release of information between the probation
               officer and the treatment provider. May be required to contribute to the costs of services rendered in an
               amount to be determined by the probation officer, based on ability to pay.
          2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
          3. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
              Probation Officer at a reasonable time and in a reasonable marmer, based upon reasonable suspicion of
              contraband or evidence of a violation ofa condition ofrelease; failure to submit to a search may be grounds
              for revocation; the defendant shall warn any other residents that the premises may be subject to searches
              pursuant to this condition.
          4. Provide complete disclosure of personal and business financial records to the probation officer as
              requested.
          5. Complete 150 hours of community service in a program approved by the probation officer.
          6. Be monitored for a period of 8 months with the location monitoring technology at the discretion of the
              probation officer. The offender shall abide by all technology requirements and shall pay all or part of the
              costs of participation in the location monitoring prngram, as directed by the court and/or the probation
              officer. In addition to other court-imposed conditi.ons of release, the offender's movement in the
              community shall be restricted as specified below:
                      You are restricted to your residence at all times except for employment; education; religious
                      services; medical, substance abuse, or mental health treatment; attorney visits; court appearances;
                      court-ordered obligations; or other activities as preapproved by the probation officer (Home
                      Detention).


    II




                                                                                                  3:18-CR-03070-JLS
